Exhibit 10.1

 

Greg Levin

 

Re: Employment Agreement

 

Dear Greg:

 

This letter outlines the terms of your employment (the “Agreement”) with BJ’s
Restaurants Inc. (the “Company”). Your employment will begin on September 6,
2005 (the “Effective Date”), contingent upon the results of a background
investigation and your acceptance of these terms.

 

1. Duties. Company will employ you as Chief Financial Officer. In that capacity,
you will perform such duties as the Company, in the exercise of its sole
discretion, deems appropriate for that position. You will report to the
Company’s Chief Executive Officer (CEO).

 

2. Salary. You will receive a bi-weekly salary of $9,615.38, which annualizes to
a yearly salary of $250,000 payable in accordance with the Company’s payroll
policies, as such policies may change from time to time (the “Salary”). Your
salary is subject to modification during your employment in accordance with the
Company’s practices, policies and procedures and your performance. Your cash
bonus percentage opportunity will be at 35% of your salary, with such cash bonus
opportunity to be calculated on the basis of an entire fiscal year’s
performance, with any fiscal 2005 cash bonus to be prorated to the Effective
Date. Your cash bonus opportunity will be driven by the degree of the Company’s
achievement of its net income goal for the year (approximately 80%) and the
degree of your achievement, as determined by the CEO in his sole and absolute
judgment, of certain key initiatives and objectives agreed upon by you and the
CEO (approximately 20%). These approximate percentage components may change in
subsequent fiscal years. If the Company terminates your employment without
cause, on or after September 1, 2005, you will be eligible to receive a
severance payment of six (6) months salary and, if you are not covered by any
other comprehensive group medical insurance plan, the Company will also pay you
an amount equivalent to your COBRA payments for a period of six (6) months. Any
severance amounts paid will be based upon your then current salary at the time
employment ends and will be paid in a lump sum, less applicable withholdings.

 

3. Cause. For the purpose of the severance payment provision in this Agreement
only, “Cause” shall mean

 

(i) an act or acts of dishonesty undertaken by you and intended to result in
material personal gain or enrichment of you or others at the expense of the
Company;

 

(ii) gross misconduct that is willful or deliberate on your part and that, in
either event, is materially injurious to the Company;

 

(iii) your conviction of a felony; or

 

(iv) the material breach of any terms and conditions of this Agreement by you,
which breach has not been cured by you within 30 days after written notice
thereof to you from the Company.

 

The cessation of employment by you shall not be deemed to be for Cause unless
and until there shall have been delivered to you a written notice thereof by the
CEO, after reasonable notice to you and an opportunity for you, together with
your counsel, to be heard before the CEO, finding that, in the good faith
opinion of the CEO, one or more causes for termination exist under this
agreement and specifying the particulars thereof in detail. Any disputes as to
whether Cause to dismiss you exists shall be resolved by arbitration conducted
in Orange County, California in accordance with the rules of the American
Arbitration Association and by a single arbitrator reasonably acceptable to both
you and the Company. In the event of termination for Cause, you will be entitled
to receive such unpaid Salary, accrued vacation pay, and any other unpaid
benefits as may have accrued under this Agreement through and on the date of
your termination, but not any prorated cash bonus. You will also be permitted to
exercise any vested stock options, in accordance with the terms of the stock
option plan under which the options were granted, and to extend your group
medical insurance coverage at your own expense for up to 18 months following
your termination date or the maximum term allowable by then applicable law for
coverage of you and your eligible dependents, but you will not be entitled to
any other salary, benefits, cash bonuses or other compensation after such date.



--------------------------------------------------------------------------------

4. Stock Options. Subject to applicable securities laws and the approval of the
Company’s Board of Directors, you shall be granted an option to purchase 100,000
shares of the Company’s common stock, at a per share exercise price equal to the
closing fair market value of the Company’s common stock on the date of grant,
which will be the Effective Date of your employment with Company, pursuant to
the Company’s 2005 Equity Incentive Plan. Vesting for this nonqualified stock
option grant will be 20% for each year, beginning with the first anniversary of
the Effective Date, over a total of five (5) years. You will be eligible for
additional stock option grants from time to time at the discretion of the Board
of Directors.

 

5. Other Benefits. You shall be entitled to participate in any benefit plan that
the Company may offer to its employees from time to time, according to the terms
of such plan, including, but not limited to, the Company’s group medical
insurance program, which will become effective the first of the month following
90 days from your Effective Date, and the Company will cover 100% of the expense
for medical insurance for you and your dependents, but not for any taxable
income realized by you as a result of that reimbursement. The Company will
reimburse any COBRA expense incurred during the first 90 days for you and any
dependents currently covered. Nothing contained in this Agreement shall affect
the right of Company to terminate or modify any such plan or agreement, or other
benefit, in whole or in part, at any time and from time to time. You will also
receive a monthly nonaccountable automobile allowance of $1,000, less applicable
withholdings. A Company-provided credit card, a cell phone and laptop will be
issued to you for Company business purposes.

 

6. Vacation. Vacation shall be accrued at a rate of three (3) weeks per year.
Sick leave shall accrue and will be treated in accordance with the Company’s
policies and procedures as may be amended from time to time.

 

7. Trade Secrets/Confidentiality. You hereby acknowledge that, as a result of
your position with the Company, the Company will give you access to the
Company’s proprietary and confidential information and trade secrets. Therefore,
as a condition of your employment and the Company’s disclosing such proprietary
and confidential information to you, you agree to sign and be bound by a Trade
Secrets/Confidentiality Agreement.

 

8. You will be required to comply with the Company’s policies and procedures, as
they may be constituted from time to time. Notwithstanding, the terms set forth
in this Agreement or any other written fully executed agreement between you and
the Company shall prevail over conflicting Company policies and procedures.

 

9. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision which was determined to be void, illegal, or unenforceable had not
been contained herein.

 

10. Reimbursement. Employee shall be reimbursed for his reasonable legal fees
incurred in connection with negotiating and drafting this agreement, up to a
maximum of $3,000.

 

11. By singing this letter, you acknowledge that the terms described in this
letter set forth the entire understanding between the parties concerning the
terms of your employment and supersedes all prior representations,
understandings and agreements, either oral or in writing, between the parties
hereto with respect to the terms of your employment by the Company and all such
prior representations, understandings and agreements, both oral and written, are
hereby terminated. However, nothing in this paragraph is intended to, nor does
it, effect additional written agreements entered into by the parties
contemporaneous with or subsequent to this agreement, including, without
limitation, the Trade Secrets/Confidentiality Agreement referenced in Paragraph
6 above. Nothing in this letter constitutes a guarantee of employment for any
period of time, nor does it limit your right, or the right of the Company to end
your employment with the Company at any time, for any reason. No term or
provision of this letter may be amended, waived, released, discharged or
modified except in writing, signed by you and an authorized officer of the
Company.



--------------------------------------------------------------------------------

Please acknowledge your acceptance of this offer of employment on the terms
indicated by signing the enclosed copy of this letter and returning it to me as
soon as possible.

 

Sincerely,

 

J William Streitberger

Chief People Officer

 

I accept the above offer of employment with BJ’s Restaurants Inc. on the terms
described in this letter.

 

            Name: Greg Levin       Date: